UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

MYRON WILBERLY,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Myron Wilberly’s letter dated April 19, 2021,

reporting that, due to mailing and logistical delays in his facility, he has been unable to meet “the

deadline of 4-14-2021 for me to send the medical records” to the Court.

                 In the Court’s Order dated March 31, 2021 (docket entry no. 1095), the Court

imposed an April 14, 2021, deadline on the Government to (1) file its response to Mr. Wilberly’s

pending motion for compassionate release, and (2) submit Mr. Wilberly’s BOP medical records.

The Government complied with that Order on April 14, 2021, submitting to the Court and

mailing to Mr. Wilberly copies of the Government’s response and Mr. Wilberly’s BOP medical

records.

                 In light of Mr. Wilberly’s report of mailing delays at his facility, Mr. Wilberly’s

deadline to file a reply to the Government’s response, if any, is extended from April 30, 2021, to

May 31, 2021.




WILBERLY - ORD RE APR 19 LTR.DOCX                          VERSION MAY 4, 2021                         1
               Chambers will mail a copy of this Order to Mr. Wilberly.



               SO ORDERED.


Dated: New York, New York
       May 4, 2021

                                                          _/s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          Chief United States District Judge


Copy to be mailed to:

Myron Wilberly
Reg. No. 69980-054
FCI McKean
Federal Correctional Institution
P.O. Box 8000
Bradford, PA 16701




WILBERLY - ORD RE APR 19 LTR.DOCX              VERSION MAY 4, 2021                             2
